UNITED STATES SECURITES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-50643 GLOBAL ENTERTAINMENT CORPORATION (Exact name of registrant as specified in its charter) Nevada 86-0933274 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1esert Drive, Suite 301, Tempe, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (480) 994-0772 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant of Section 13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):Yes oNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the issuer at November 30, 2008, was $2,435,118. At August 24, 2009, 6,633,112shares of Global Entertainment Corporation common stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the Proxy Statement to be filed with the Commission for the annual meeting of stockholders to be held October15,2009, are incorporated by reference into Part III of this Annual Report on Form 10-K. GLOBAL ENTERTAINMENT CORPORATION ANNUAL REPORT ON FORM 10-K INDEX PART I. Page Item 1. Business 3 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 12 Item 4. Submission of Matters to Vote of Security Holders 12 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities 12 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 20 Item 8. Financial Statements and Supplementary Data 21 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 46 Item 9A(T). Controls and Procedures 46 Item 9B. Other Information 47 PART III. Item 10. Directors, Executive Officers and Corporate Governance 47 Item 11. Executive Compensation 47 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 47 Item 13. Certain Relationships and Related Party Transactions, and Director Independence 47 Item 14. Principal Accountant Fees and Services 47 PART IV. Item 15. Exhibits and Financial Statement Schedules 48 2 This Annual Report on Form 10-K contains “forward-looking statements” within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 regarding future events and the future results of Global Entertainment Corporation that are based on current expectations, estimates, forecasts, and projections as well as the beliefs and assumptions of Global Entertainment Corporation’s management.Words such as “outlook,” “believes,” “expects,” “appears,” “may,” “will,” “should,” “anticipates” or the negative or correlations thereof or comparable terminology, are intended to identify such forward-looking statements.These forward-looking statements are only predictions and are subject to risks, uncertainties and assumptions that are difficult to predict.Therefore, actual results may differ materially and adversely from those expressed in any forward-looking statements.You should not place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report.We undertake no obligation to revise or update publicly any forward-looking statements. PART I.
